Exhibit 10.4

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (the “Guaranty” or “Agreement”) is entered into as of
this      day of June 2003, by Shawkat Raslan, an individual with a residence at
                                                             , (“Guarantor”) in
favor of CAPITALSOURCE FINANCE LLC, a Delaware limited liability company
(“Lender”) under the Loan Agreement (as defined herein).

 

RECITALS

 

A. Reference is made to that certain Revolving Credit, Term Loan and Security
Agreement dated as of the date hereof by and between each of Access Worldwide
Communications, Inc., a Delaware corporation (“Access Worldwide”), Ash Creek,
Inc., a Delaware corporation (“Ash”), AWWC New Jersey Holdings, Inc., a Delaware
corporation (“AWWC”), Telemangement Services, Inc., a Delaware corporation
(“Telemanagement”), TLM Holdings Corporation, a Delaware corporation (“TLM”)
(individually and collectively, the “Borrower”) and Lender (as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, from time to time, the “Loan Agreement”), and to the other
Loan Documents.

 

B. Guarantor is the CEO of Access Worldwide and the record and beneficial owner
of certain securities of Access Worldwide. The obligations of Lender to execute
and deliver the Loan Documents and to make the Loans to Borrower are conditioned
on, among other things, the execution of this Guaranty Agreement in favor of
Lender.

 

C. Guarantor acknowledges and confirms that (a) he will benefit from the
execution, delivery and performance by the Lender of the Loan Agreement and the
other Loan Documents and the making of Advances and/or funding of the Loans to
Borrower, (b) the Loans by Lender constitute valuable consideration to
Guarantor, (c) this Guaranty is intended to be an inducement to the Lender to
execute, deliver and perform the Loan Agreement and the other Loan Documents and
to make the Advances and to fund the Loans; and (d) Lender is relying upon this
Guaranty Agreement in making Advances and/or funding the Loans to Borrower.

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and as an inducement for Lender to enter into the
Loan Documents, the parties hereto, intending to be legally bound, do hereby
agree as follows:

 

SECTION 1

DEFINITIONS

 

1.1. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Loan Agreement or, to the extent
the same are used or defined therein, the meanings provided in Article 9 of the
UCC in effect on the date hereof. Whenever the context so requires, each
reference to gender includes the masculine and feminine, the singular number
includes the plural and vice versa. This Agreement shall mean such agreement as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, from time to time. Unless otherwise
specified, all accounting terms not defined in the Loan Documents shall have the
meanings given to such terms in and shall be interpreted in accordance with
GAAP. References in this Agreement to any Person shall include such Person and
its successors and permitted assigns.



--------------------------------------------------------------------------------

1.2. Defined Terms. In this Agreement, the following terms shall mean as
follows:

 

“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time or both, would constitute, be or
result in an Event of Default hereunder or under any Loan Document.

 

“Event of Default” shall mean the occurrence of any event set forth in Section
4.

 

SECTION 2

LIMITED GUARANTY

 

2.1. Guaranty of Obligations. Guarantor hereby unconditionally and absolutely
guarantees the prompt and punctual payment and performance of the Term Loan and
all amounts from time to time payable by Borrower in connection with the Term
Loan (including without limitation, all principal, interest, and all other
monetary obligations, including reasonable attorneys fees, costs, expenses and
indemnities, whether primary, secondary, contingent, fixed or otherwise in
connection with the Term Loan) in any case whether according to the present
terms hereof and thereof, at any earlier or accelerated date or pursuant to any
extension of time or to any change therein now or at any time hereafter made or
granted (the obligations so guaranteed shall be collectively referred to herein
as the “Guaranteed Obligations”). The Guaranteed Obligations includes in all
cases, all such obligations that arise after the filing of a bankruptcy petition
with respect to Borrower and/or Guarantor and all such obligations that will
become payable but for the operation of (i) the automatic stay under Section
362(a) of the Bankruptcy Code, (ii) Section 502(b) of the Bankruptcy Code, or
(iii) Section 506(b) of the Bankruptcy Code, including, but not limited to,
interest accruing with respect to the Obligations after the filing of a
bankruptcy petition, whether or not allowed or allowable as a claim in the
bankruptcy proceeding.

 

2.2. Binding Effect.

 

(a) This guaranty is a continuing guarantee of prompt and punctual payment of
the Guaranteed Obligations, whether at stated maturity, by acceleration or
otherwise, and not merely a guaranty of collection. Guarantor agrees that its
obligations hereunder are absolute and unconditional, independent of the
obligations of Borrower or any other Person, and shall be binding upon Guarantor
and its successors and assigns, and are irrevocable without regard to the
genuineness, validity, legality or enforceability of any of the Guaranteed
Obligations or any other Loans or Obligations under the Loan Documents or the
lack of power or authority of Borrower to enter into any Loan Document or any
substitution, release or exchange of any other guaranty of or any security for
any of the Guaranteed Obligations or any other circumstances (other than payment
or performance) which might otherwise constitute a legal or equitable discharge
of a surety or guarantor and shall not be subject to any right of set-off or
counterclaim and are in no way conditioned upon any attempt to enforce
performance or compliance by Borrower or any other event or contingency.

 

(b) Guarantor agrees that, if at any time all or any part of any payment
previously applied by Lender to any Guaranteed Obligation must be returned by
Lender for any reason, whether by court order, administrative order, or
settlement, Guarantor, shall remain liable for the full amount returned as if
such amount had never been received by Lender, notwithstanding any termination
of this Agreement or any Loan Document or the cancellation of this Agreement or
any Loan Document or any other agreement evidencing the Guaranteed Obligations.

 

(c) Guarantor hereby expressly waives any defenses or benefits available to

 

2



--------------------------------------------------------------------------------

Guarantor as a surety or as a result of the exercise by Lender of nonjudicial or
judicial remedies against Borrower, Guarantor or any Collateral, and further
expressly waives any defenses or benefits arising out of or against any
Collateral. Without limiting the generality of the foregoing, Lender shall not
be required to make any demand on any other guarantor of the Guaranteed
Obligations or otherwise pursue or exhaust its remedies against the Borrower,
Collateral, any other guarantor of the Guaranteed Obligations or any other
Person before enforcing its rights and remedies against Guarantor hereunder, and
any one or more successive and/or concurrent actions may be brought against
Guarantor in the same action brought against Borrower or any other Person or in
separate actions, as often as Lender may deem advisable, in its Permitted
Discretion. The obligations of Guarantor hereunder shall not in any way be
affected by any action or inaction of Lender, which action or inaction is hereby
consented and agreed to by Guarantor, or by the partial or complete
unenforceability or invalidity of any other guaranty, pledge, assignment or Lien
for any of the Guaranteed Obligations or of the value, genuineness, validity or
enforceability of the Collateral or any of the Guaranteed Obligations or Loan
Documents.

 

2.3 Defenses of Borrower Waived. This Agreement shall remain fully enforceable
irrespective of any defenses which Borrower or Guarantor may assert under any
Loan Document, including, but not limited to, failure of consideration, breach
of warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury (other than prior indefeasible payment in full in cash of
the Guaranteed Obligations by Borrower).

 

2.4 Liability of Guarantor. Guarantor agrees that Lender shall have the full
right and power, in its sole discretion and without any notice to or consent
from Guarantor and without affecting or discharging, in whole or in part, the
liability of Guarantor under this Agreement or any Loan Document, to deal in any
manner with the Guaranteed Obligations, Collateral and any security or
guaranties therefor. Without limiting the generality of the foregoing, the
occurrence of any one or more of the following shall not affect Guarantor’s
obligations hereunder: (a) new agreements or obligations of Borrower with or to
the Lender or increases, amendments, extensions, modification, renewals or
waivers of default as to any existing or future agreements or obligations of
Borrower or third parties with or to the Lender or extensions of credit by the
Lender to Borrower; (b) adjustments, compromises or releases of any obligations
to or of Borrower, Guarantor or other Persons, or exchanges, releases of sales
of any security or collateral of Borrower, Guarantor or other Persons; (c)
errors, omissions, invalidity or unenforceability of any Loan Document or this
Agreement; (d) reorganization, extensions, moratoria or other relief granted to
Borrower pursuant to any law presently in force or hereafter enacted; (e)
interruptions in the business relations between Lender and Borrower; (f) the
release or exchange, in whole or in part, of any other guaranty of the
Guaranteed Obligations or any security or collateral therefor or any action or
inaction by Lender with respect thereto; (g) the failure of any Person to sign
this or any similar guaranty; (h) subsequent reorganization, merger or
consolidation of Borrower or any other change in its structure, nature,
personnel or location; or (i) any impairment, modification, change, release or
limitation of the liability of Borrower, any other guarantor of the Guaranteed
Obligations or any other Person or their respective estates in bankruptcy
resulting from the operation of any present or future provision of the
bankruptcy laws or other similar statute, or from the decision of any court.

 

2.5 Event of Default. If an Event of Default shall occur and be continuing,
Lender or any assignee thereof shall be entitled to receive hereunder from
Guarantor, and Guarantor shall, without notice or demand, immediately pay and
perform all of the Guaranteed Obligations.

 

2.6 Subordination of Certain Rights. For the Lender’s benefit all rights of
Guarantor against Borrower arising as a result thereof by way of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash and performance of all the Guaranteed Obligations. If any amount
shall

 

3



--------------------------------------------------------------------------------

erroneously be paid to Guarantor for any reason, such amount shall be held in
trust for the benefit of Lender and shall forthwith be paid to Lender to be
credited against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents. Guarantor shall have no right
of subrogation whatever with respect to the Guaranteed Obligations or to any
collateral therefor until the Guaranteed Obligations have been irrevocably and
indefeasibly paid in full in cash and performed in full in accordance with the
Loan Agreement.

 

2.7 Savings Clause.

 

(a) It is the intent of Guarantor and Lender that Guarantor’s maximum
obligations hereunder shall be up to, but not in excess of, the maximum amount
which would not otherwise cause the Guaranteed Obligations to be avoidable or
unenforceable against Guarantor under (i) Section 548 of the Bankruptcy Code (in
any case commenced by or against Guarantor within one (1) year from the date on
which any of the Guaranteed Obligations are incurred), (ii) any state fraudulent
transfer or fraudulent conveyance act or statute applied in any case or
proceeding by virtue of Section 544 of the Bankruptcy Code, or (iii) any law,
statute or regulation other than the Bankruptcy Code (including, without
limitation, any receivership, readjustment of debt, dissolution, liquidation or
similar debtor relief laws), without limitation, any state fraudulent transfer
or fraudulent conveyance act or statute applied in any case or proceeding
commenced by or against Guarantor in any case or proceeding of any nature. (The
substantive laws under which the possible avoidance or unenforceability of the
Guaranteed Obligations shall be determined in any such case or proceeding shall
be referred to herein as the “Avoidance Provisions”).

 

(b) To the extent set forth in subsections (i), (ii), and (iii) above, but only
to the extent that the Guaranteed Obligations would otherwise be subject to
avoidance under the Avoidance Provisions, if Guarantor is not deemed to have
received valuable consideration or reasonably equivalent value for the
Guaranteed Obligations, or if the Guaranteed Obligations would render Guarantor
insolvent, or cause Guarantor to have incurred debts beyond its ability to pay
such debts as they mature, in each case as of the time any of the Guaranteed
Obligations are deemed to have been incurred under the Avoidance Provisions and
after giving effect to the contribution by Guarantor, the maximum Guaranteed
Obligations for which Guarantor shall be liable hereunder shall be reduced to
that amount which, after giving effect thereto, would not cause the Guaranteed
Obligations, as so reduced, to be subject to avoidance under the Avoidance
Provisions. This section is intended solely to preserve the rights of the Lender
and neither Guarantor nor any other Person shall have any right or claim under
this section against the Lender that would not otherwise be available to such
person under the Avoidance Provisions.

 

SECTION 3

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

3.1 Authorization. Guarantor has full legal capacity and has all requisite
power, right and authority to consummate the transactions contemplated under
this Agreement and is not under any legal restriction, limitation or disability
that would prevent it from entering into and performing under this Agreement.
The execution, delivery and performance by Guarantor of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary actions on the part of Guarantor and pursuant to all
necessary consents required therefor. This Agreement has been duly executed and
delivered by Guarantor and constitutes the legal, valid and binding obligation
of Guarantor, enforceable against Guarantor in accordance with its terms,
subject to the effect of any applicable bankruptcy, moratorium, insolvency,
reorganization or other similar law affecting the enforceability of creditors’
rights generally and to the effect of general principles of equity which may
limit the availability of equitable remedies (whether in a proceeding at law or
in equity). No

 

4



--------------------------------------------------------------------------------

approval, consent, authorization of, filing registration or qualification with,
or other action by, Guarantor or any other Person or Governmental Authority is
or will be necessary to permit the valid execution, delivery and performance of
this Agreement by Guarantor or the consummation or performance of the
transactions

 

3.2 No Conflicts. The execution, delivery and performance by Guarantor of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not (1) conflict with or violate any provision of any applicable law,
statute, rule, regulation, ordinance, license or tariff or any judgment, decree
or order of any court or other Governmental Authority binding on or applicable
to Guarantor or any of its properties or assets; (2) conflict with, result in a
breach of, constitute a default of or an event of default under, or an event,
fact, condition or circumstance which, with notice or passage of time, or both,
would constitute or result in a conflict, breach, default or event of default
under, require any consent not obtained under, or result in or require the
acceleration of any indebtedness pursuant to, any indenture, agreement or other
instrument to which Guarantor is a party or by which it or they, or any of its
or their properties or assets are bound or subject,; (3) conflict with or
violate any provision of the certificate of incorporation or formation, by-laws,
limited liability company agreement or similar documents of Guarantor; or (4)
result in the creation or imposition of any Lien of any nature whatsoever upon
any of the properties or assets of Guarantor (except as contemplated herein).

 

3.3 Non-Subordination. The obligations of Guarantor under this Agreement are not
subordinated in any way to any other obligation of Guarantor or to the rights of
any other Person, and Guarantor is not a party to or bound by any other
agreement, document or instrument that otherwise relates to the Guaranteed
Obligations or any of the Lender Collateral.

 

3.4 Litigation and Compliance; Other Agreements.

 

(a) Guarantor is not in default or breach of the performance, observance or
fulfillment of any obligation, covenant or condition contained in any agreement,
document or instrument to which it is a party or by which it or any of its
properties or assets is or are bound or subject, which default or breach, if not
remedied within any applicable grace period or cure period, could reasonably be
expected to have or result in a Material Adverse Effect. There is no action,
suit, proceeding or investigation pending or, to Guarantor’s knowledge,
threatened before or by any court, arbitrator or Governmental Authority (1)
against or affecting the, Guarantor, this Agreement or the transactions
contemplated hereby, or (2) that questions or could reasonably be expected to
prevent the validity of this Agreement or any Loan Document or the right or
ability of Guarantor or Borrower to execute or deliver this Agreement or to
consummate the transactions contemplated hereby.

 

(b) Guarantor is not (i) a party to any judgment, order or decree or any
agreement, document or instrument, or subject to any restriction, which would
materially adversely affect its ability to execute and deliver, or perform
under, this Agreement, or (ii) in default in the performance, observance or
fulfillment of any obligation, covenant or condition contained in any agreement,
document or instrument to which it is a party or to which any of its properties
or assets are subject, which default, if not remedied within any applicable
grace or cure period, could reasonably be expected to have or be a Material
Adverse Effect, nor is there any event, fact, condition or circumstance which,
with notice or passage of time or both, would constitute or result in a
conflict, breach, default or event of default under, any of the foregoing which,
if not remedied within any applicable grace or cure period could reasonably be
expected to have or be a Material Adverse Effect.

 

(c) Guarantor shall, upon reasonable notice from Lender, provide Lender with
access to Guarantor’s properties and books and records and provide copies of
such books and records to Lender at Guarantor’s expenses.

 

5



--------------------------------------------------------------------------------

3.5 Truthful Disclosure. The representations and warranties made by Guarantor in
this Agreement and the personal financial statements attached hereto as Exhibit
A and to be delivered by Guarantor pursuant hereto do not and will not contain
any untrue statement of material fact or omit to state any fact necessary to
make the statements herein and therein not materially misleading, and there is
no fact known to Guarantor which Guarantor has not disclosed to Lender in
writing which could reasonably be expected to have or result in a Material
Adverse Effect.

 

3.6 Covenants.

 

(a) Guarantor shall not (i) cause or permit to be done, or enter into or make or
become a party to any agreement, arrangement or commitment to do or cause to be
done, any of the things prohibited by this Agreement or that would breach this
Agreement, or (ii) enter into or make or become a party to any agreement,
document or instrument or arrangement that conflicts with this Agreement or that
would prevent Guarantor from complying herewith and/or performing hereunder.

 

(b) Guarantor hereby agrees to take or cause to be taken promptly such further
actions, obtain such consents and approvals and duly execute and deliver or
cause to be executed and delivered such further agreements, assignments,
instructions or documents Lender may request in its Permitted Discretion with
respect to or in order to fully effectuate the purposes, terms and conditions of
this Agreement and the consummation of the transactions contemplated hereby,
whether before, at or after the performance and/or consummation of such
transactions or the occurrence of a Default or Event of Default. Guarantor
hereby appoints Lender, for its benefit and the benefit of the Lenders, its
attorney-in-fact (without requiring Lender to act as such), with full power of
substitution, which appointment as attorney-in-fact is irrevocable and coupled
with an interest, to take all such actions, whether in the name of Lender or
Guarantor, as Lender in its Permitted Discretion may consider necessary or
desirable with respect to the foregoing (to the extent Guarantor fails to so
execute and/or file any of the foregoing within two (2) Business Days of
Lender’s request or the time when Guarantor is otherwise obligated to do so).
Guarantor will pay all costs associated with respect to the foregoing, including
without limitation, the cost of filing any of the foregoing in all public
offices or other locations wherever Lender in its Permitted Discretion deems
filing to be necessary or desirable.

 

3.7 Provisions of Loan Agreement. Guarantor acknowledges and confirms receipt of
the Loan Documents and hereby acknowledges all terms and provisions of the Loan
Documents, the creation of the Obligations and the granting of security
interests by Borrower, including, without limitation, the rights of the Lender
to assign and participate any part of the Loans pursuant to Section 12.2 of the
Loan Agreement.

 

3.8 No Third Party Beneficiary. No rights are intended to be created under this
Agreement for the benefit of any third party donee, creditor or incidental
beneficiary of Guarantor.

 

3.9 Financial Statements. Attached hereto as Exhibit A and incorporated herein
and made a part hereof is a copy of Guarantor’s personal financial statement at
March 11, 2003. Guarantor represents and warrants that the attached Guarantor’s
personal financial statement accurately and completely sets out and describes
Guarantor’s assets and liabilities and Guarantor’s financial condition on the
date thereof and hereof, that all the assets listed thereon are owned solely by
the Guarantor, and except as disclosed on such financial statements, no other
Person has any right, title, interest, encumbrance or lien on the Guarantor’s
assets. Until indefeasible payment in full in cash and performance in full of
all the Guaranteed Obligations and termination of this Agreement, Guarantor (i)
shall furnish and deliver to Lender on or before the 30th calendar day after the
end of each calendar quarter (each March 31, June 30,

 

6



--------------------------------------------------------------------------------

September 30, and December 31 of each year) starting with the quarter ending
June 30, 2003, personal financial statements substantially in the form similar
to Exhibit A hereto and otherwise to Lender’s satisfaction, (ii) shall furnish
and deliver to Lender on or before the 10th calendar day after the date in each
calendar year when Guarantor’s annual federal and state income tax returns are
required to be filed (and a copy of any extension filing made by Guarantor
within 10 calendar days of the filing of such extension),, complete copies of
Guarantor’s annual federal and state income tax returns (including all schedules
thereto) for the immediately prior calendar year (commencing with the tax
returns for the calendar year ending December 31, 2002) to Lender’s
satisfaction, and (iii) shall not sell, encumber, or transfer (other than for
assets with equivalent value) or dissipate or otherwise expropriate or give away
any material portion or amount of his assets or properties and shall provide
Lender with notice of any disposition of any material portion or amount of his
assets or properties.

 

SECTION 4

EVENTS OF DEFAULT

 

The occurrence of any one or more of the following shall constitute an “Event of
Default:” under this Agreement (a) Guarantor shall be in violation, breach or
default of, or shall fail to perform, observe or comply with any covenant,
obligation or agreement set forth in, this Agreement or any other Loan Document
to which it is a party and such failure shall not be cured within the applicable
period, if any; (b) any representation, statement or warranty made or deemed
made by Guarantor in this Agreement shall not be true and correct in all
material respects or shall have been false or misleading in any material respect
on the date when made or deemed to have been made (except to the extent already
qualified by materiality, in which case it shall be true and correct in all
respects and shall not be false or misleading in any respect) except those made
as of a specific date; (c) any Event of Default (as defined in the Loan
Agreement) shall occur and be continuing past any cure period and shall not have
been waived in writing; or (d) if prior to termination of this Agreement
pursuant to Section 5.11 hereof, this Agreement shall cease to be in full force
and effect.

 

SECTION 5

MISCELLANEOUS

 

5.1 No Waiver of Defaults; Waiver.

 

(a) No course of action or dealing, renewal, waiver, release or extension of any
provision of any Loan Document or this Agreement, or single or partial exercise
of any such provision, or delay, failure or omission on Lenders’ part in
enforcing any such provision shall affect the liability of Guarantor or operate
as a waiver of such provision or preclude any other or further exercise of such
provision. No waiver by Lender of any one or more defaults by any other party in
the performance of any of the provisions of any Loan Document or this Agreement
shall operate or be construed as a waiver of any future default, whether of a
like or different nature, and each such waiver shall be limited solely to the
express terms and provisions of such waiver.

 

(b) Notwithstanding any other provision of any Loan Document or this Agreement,
by completing the Closing and/or making of Advances and/or funding the Loans,
Lender does not waive any breach of any representation or warranty under any
Loan Document or this Agreement, and all of Lender’s claims and rights resulting
therefrom are specifically reserved. Guarantor hereby waives setoff,
counterclaim, demand, presentment, protest, all defenses with respect to any and
all instruments and all notices and demands of any description (including,
without limitation, notice of acceptance hereof, notice of any Loan made, credit
extended, collateral received or delivered) and the pleading of any statute of

 

7



--------------------------------------------------------------------------------

limitations as a defense to any demand under any Loan Document, it being the
intention that Guarantor shall remain liable under this Agreement and the Loan
Documents until the full amount of all Guaranteed Obligations shall have been
indefeasibly paid in cash and performed and satisfied in full and the Loan
Agreement terminated, notwithstanding any act, omission or anything else which
might otherwise operate as a legal or equitable discharge of Guarantor.

 

5.2 Entire Agreement. This Agreement and the other Loan Documents to which
Guarantor is a party constitute the entire agreement between Guarantor and
Lender with respect to the subject matter hereof and thereof, and supersede all
prior agreements and understandings, if any, relating to the subject matter
hereof or thereof. Any promises, representations, warranties or guarantees not
herein contained and hereinafter made shall have no force and effect unless in
writing signed by the parties hereto. Each party hereto acknowledges that it has
been advised by counsel in connection with the negotiation and execution of this
Agreement and is not relying upon oral representations or statements
inconsistent with the terms and provisions hereof.

 

5.3 Amendment. No provision of this Agreement may be changed, modified, amended,
restated, waived, supplemented, discharged, canceled or terminated orally or by
any course of dealing or in any other manner other than by a written agreement
signed by Lender and Guarantor. Guarantor acknowledges that it has been advised
by counsel in connection with the negotiation and execution of this Agreement
and is not relying upon oral representations or statements inconsistent with the
terms and provisions hereof.

 

5.4 Notices. Any notice or request under this Agreement shall be given to any
party hereto at such party’s address set forth beneath its signature on the
signature page hereto, or at such other address as such party may hereafter
specify in a notice given in the manner required under this Section 5.4. Any
such notice or request shall be given only by, and shall be deemed to have been
received upon (each, a “Receipt”): (a) registered or certified mail, return
receipt requested, on the date on which such received as indicated in such
return receipt, (b) delivery by a nationally recognized overnight courier, one
(1) Business Day after deposit with such courier, or (c) facsimile or electronic
transmission, in each case upon telephone or further electronic communication
from the recipient acknowledging receipt (whether automatic or manual from
recipient), as applicable.

 

5.5 Governing Law; Jurisdiction; Construction. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Maryland
without giving effect to its choice of law provisions. Any judicial proceeding
against Guarantor with respect to any of the Guaranteed Obligations, any of the
Collateral or this Agreement may be brought in any federal or state court of
competent jurisdiction located in the State of Maryland. By execution and
delivery of this Agreement, Guarantor (a) accepts the non-exclusive jurisdiction
of the aforesaid courts and irrevocably agrees to be bound by any judgment
rendered thereby, (b) waives personal service of process, (c) agrees that
service of process upon it may be made by certified or registered mail, return
receipt requested, pursuant to Section 5.4 hereof, and (d) waives any objection
to jurisdiction and venue of any action instituted hereunder and agrees not to
assert any defense based on lack of jurisdiction, venue, convenience or forum
non conveniens. Nothing shall affect the right of Lender to serve process in any
manner permitted by law or shall limit the right of Lender to bring proceedings
against Guarantor in the courts of any other jurisdiction having jurisdiction.
Any judicial proceedings against Lender, involving, directly or indirectly, the
Guaranteed Obligations, Collateral or this Agreement shall be brought only in a
federal or state court located in the State of Maryland. Guarantor acknowledges
that it participated in the

 

8



--------------------------------------------------------------------------------

negotiation and drafting of this Agreement and that, accordingly, it shall not
move or petition a court construing this Agreement to construe it more
stringently against one party than against any other.

 

5.6 Severability; Captions; Counterparts; Facsimile Signature. If any provision
of this Agreement is adjudicated to be invalid under applicable laws or
regulations, such provision shall be inapplicable to the extent of such
invalidity without affecting the validity or enforceability of the remainder of
this Agreement which shall be given effect so far as possible. The captions in
this Agreement are intended for convenience and reference only and shall not
affect the meaning or interpretation of this Agreement. This Agreement may be
executed in one or more counterparts (which taken together, as applicable, shall
constitute one and the same instrument) and by facsimile transmission, which
facsimile signatures shall be considered original executed counterparts. Each
party to this Agreement agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party.

 

5.7 Successors and Assigns. This Agreement (a) shall inure to the benefit of,
and may be enforced by, Lender, Transferees, Participants (to the extent
expressly provided in the Loan Agreement) and all future holders of the Notes,
any of the Guaranteed Obligations or any of the Collateral and each of their
respective successors and permitted assigns, and (b) shall be binding upon and
enforceable against Guarantor and Guarantor’s permitted assigns and successors.
Guarantor shall not assign, delegate or transfer this Agreement or any of its
rights or obligations thereunder without the prior written consent of Lender.
This Agreement shall be binding upon Guarantor and its respective heirs,
administrators, executors, successors and assigns. Nothing contained in this
Agreement or any other Loan Document shall be construed as a delegation to
Lender of Guarantor’s duty of performance. GUARANTOR ACKNOWLEDGES AND AGREES
THAT LENDER AT ANY TIME AND FROM TIME TO TIME MAY (I) DIVIDE AND REISSUE
(WITHOUT ANY SUBSTANTIVE CHANGES OTHER THAN THOSE RESULTING FROM SUCH DIVISION)
THE NOTES, AND/OR (II) SELL, ASSIGN OR GRANT PARTICIPATING INTERESTS IN OR
TRANSFER ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT, ANY
NOTE, THE OBLIGATIONS, THE COLLATERAL AND/OR THE LOAN DOCUMENTS TO ONE OR MORE
TRANSFEREES IN EACH CASE ON THE TERMS AND CONDITIONS PROVIDED IN THE LOAN
AGREEMENT. The terms “Lender” in this Agreement includes Transferees and
Participants and successors and assigns, each of which shall have all rights and
benefits of Lender thereunder. Each Transferee and Participant shall have all of
the rights and benefits with respect to the Guaranteed Obligations, Notes,
Collateral, this Agreement and/or Loan Documents held by it as fully as if the
original holder thereof. Notwithstanding any other provision of this Agreement
or any Loan Document, the Lender may disclose to any Transferee or Participant
all information, reports, financial statements, certificates and documents
obtained under any provision of this Agreement.

 

5.8 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING HEREUNDER OR
IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH
RESPECT HERETO OR THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE

 

9



--------------------------------------------------------------------------------

OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL
BY JURY.

 

5.9 Survival. It is the express intention and agreement of the parties hereto
that all covenants, representations, warranties and waivers and indemnities made
by Guarantor herein shall survive the execution, delivery and termination of
this Agreement until all Obligations are performed in full and indefeasibly paid
in full in cash and the Loan Documents are terminated.

 

5.10 Expenses. Guarantor shall pay to Lender and its Affiliates (and, with
respect to all items below, Lenders in connection with, relating to and/or
arising out of or resulting from any Event of Default or occurring thereafter)
all costs and expenses incurred by Lender and/or its Affiliates, as applicable,
including, without limitation, documentation and diligence fees and expenses,
all search, audit, appraisal, recording, professional and filing fees and
expenses and all other out-of-pocket charges and expenses (including, without
limitation, UCC and judgment and tax lien searches and UCC filings and fees for
post-Closing UCC and judgment and tax lien searches and wire transfer fees and
audit expenses), and reasonable attorneys’ fees and expenses (a) in any effort
to enforce this Agreement against Guarantor, (b) in defending or prosecuting any
actions, claims or proceedings by or against Guarantor arising out of or
relating to this Agreement, (c) arising in any way out of the taking or
refraining from taking by Lender of any action requested by Guarantor, and/or
(d) in connection with any modification, restatement, supplement, amendment,
waiver or extension of this Agreement and/or any related agreement, document or
instrument requested by Guarantor. If Lender or any of its Affiliates uses
in-house counsel for any of the foregoing, Guarantor expressly agrees that its
obligations hereunder include reasonable charges for such work commensurate with
the fees that would otherwise be charged by outside legal counsel selected by
Lender or such Affiliate in its sole discretion for the work performed.

 

5.11 Termination. This Agreement shall continue in full force and effect until
full performance and indefeasible payment in full in cash of all Guaranteed
Obligations in accordance with the terms of the Loan Agreement. Notwithstanding
any other provision of this Agreement or any Loan Document, no termination of
this Agreement shall affect Lender’s rights or any of the Guaranteed Obligations
existing as of the effective date of such termination until the Guaranteed
Obligations have been fully performed and indefeasibly paid in cash in full. The
rights and powers of Lender hereunder shall continue in full force and effect
until all of the Guaranteed Obligations have been fully performed and
indefeasibly paid in full in cash.

 

5.12 Confidentiality and Publicity. This Agreement shall be subject to the
provisions of the Loan Documents relating to confidentiality and publicity.

 

5.13 Approvals and Duties. Unless expressly provided herein to the contrary, any
approval, consent, waiver or satisfaction of Lender with respect to any matter
that is subject of any Loan Document may be granted or withheld by Lender in its
sole and absolute discretion.

 

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

Signature Page 1 of 2 to Limited Guaranty

 

IN WITNESS WHEREOF, the Guarantor has duly executed this Guaranty and Pledge
Agreement as of the date first written above.

 

              SHAWKAT RASLAN        

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

 

Sworn to and subscribed before me this      day of June, 2003 by
                , who personally appeared before me, is personally known to me
or produced his driver’s license as identification and did take an oath.

 

[NOTARIAL SEAL]

 

Notary:

 

--------------------------------------------------------------------------------

   

Print Name:

       

Notary Public, State of

 

--------------------------------------------------------------------------------

   

My commission expires:

   



--------------------------------------------------------------------------------

Signature Page 2 of 2 to Limited Guaranty

 

Acknowledged and Agreed to as of June      , 2003:

 

ACCESS WORLDWIDE COMMUNICATIONS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

ASH CREEK, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

AWWC NEW JERSEY HOLDINGS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

TELEMANAGEMENT SERVICES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

TLM HOLDINGS CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 